Case 1:21-cr-00208-APM Document 20 Filed 05/24/21 Page 1 of 2

Dupée & Monroe”*

Attorneys at Law

JON CHARLES DUPEE (1939-2001) 211 Main Street, PO. Box 470 eR en MUTE iS
JON C. DUPEE, JR Goshen, New York 10924 NEW YORK, NY 10007
TALERC MACIMICRI TEL: (845) 294-8900

«ADMITTED TO PRACTICE IN NY, NI & PA FAX: (845) 294-3619

** ADMITTED TO PRACTICE IN NY, NI eg
e-mail: info@dupeemonroelaw.com

May 24, 2021

Hon, Amit P. Mehta

United States District Judge
United States District Court
District of Columbia

333 Constitution Avenue N.W.
Washington, D.C. 20001

RE: USA v. THOMAS WEBSTER
CASE NO. 1:21-cr-208

Dear Judge Mehta:
Our law firm has the privilege of representing defendant Thomas Webster. Defendant was arraigned
before Magistrate Andrew E. Krause on February 23, 2021. Following a hearing, defendant was

remanded without bail/bond and remanded to the custody of the Federal Government.

Our office has worked in earnest to obtain a copy of defendant’s employment records from the New York
City Police Department. A So Ordered Subpoena was served upon the New York City Police
Department on April 14, 2021. As of this date, no records have been produced.

Without a response from the New York City Police Department, defendant filed an Order to Show Cause
on May 11, 2021. Defendant’s employment records will be an integral part of our client’s appeal. See,

18 U.S.C. §§ 3142(e)(3)(A) & 3145(b).

Stating as much, we are requesting the benefit of the Court’s conformed/executed Order to Show Cause.

JEM/hw

 

ce: Email and ECF: hava.Mirell'@usdoj.gov
Hava Mirell, Assistant United States Attorney
United States Attorney’s Office
District of Columbia
555 4™ Street, N.W.
Washington, D.C. 20530

 

www.dupeelaw.com
Case 1:21-cr-00208-APM Document 20 Filed 05/24/21 Page 2 of 2

New York City Corporation Counsel
via email: serviceecf@law.nyc.gov

Ms. Michelle Webster
